Title: To Alexander Hamilton from Robert Benson, 10 September 1782
From: Benson, Robert
To: Hamilton, Alexander



Poughkeepsie [New York] Septr. 10th, 1782.

Sir, In consequence of the Request in your Letter of the 18th ulto. I have with great chearfulness searched the Senate Papers for the Returns you allude to. Inclosed are all I find in my Possession. What Papers Mr. McKesson may have relative to this subject I know not, but I dare say he will on your Application give you every Information in his Power. He is now in Albany and has the Returns of the State of the Taxes made last Winter by the several County Treasurers.
I also enclose you the last Sheet of the Laws which Mr. Holt says is wanted to compleat the Sett he sometime since sent you by the Govr’s. Orders.

Colo. Hay’s absence during the late Meeting of the Legislature & his Indisposition since, has prevented his making any Returns to them or the Gov’r. for the present Year.
As the enclosed Papers are official & entrusted to our Care, I must request you, Sir, when you have done with them to return them to me or Mr. McKesson. I am &c.

Colo. Hamilton

